[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            Sept. 22, 2009
                             No. 09-10007                 THOMAS K. KAHN
                       ________________________                CLERK


                 D. C. Docket No. 07-01083-CV-J-32JRK

COLIN BRULEY,

                                                           Plaintiff-Appellant,

                                  versus

LBK, LP,
a foreign limited partnership,
d.b.a. The Oaks at Mill Creek Apartments,
VILLAGE GREEN MANAGEMENT COMPANY,
a foreign corporation,
TR MILL CREEK CORP,
a foreign corporation
d.b.a. The Oaks at Mill Creek Apartments,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (September 22, 2009)
Before MARCUS and HILL, Circuit Judges, and VOORHEES,* District Judge.

PER CURIAM:

         Appellant Colin Bruley appeals from the district court’s December 8, 2009

order granting final summary judgment to the defendant in this wrongful

termination lawsuit. At issue in this case is whether Florida law permits a public

policy exception to at-will employment to protect the right of employees to carry

weapons for rescue or self-defense. The district court held that Florida does not

recognize a common law cause of action for wrongful discharge. DeMarco v.

Publix Super Markets, Inc., 360 So. 2d 134, 136 (Fla. Ct. App. 1978), aff’d mem.

DeMarco v. Publix Super Markets, Inc., 384 So. 2d 1253, 1254 (Fla. 1980);

Hartley v. Ocean Reef Club, Inc., 476 So. 2d 1327, 1330 (Fla. Dist. Ct. App.

1985).

         After thorough review, we affirm on the basis of the district court’s well-

reasoned order granting summary judgment to the defendants.

         AFFIRMED.




         *
       Honorable Richard L. Voorhees, United States District Judge for the Western District of
North Carolina, sitting by designation.

                                              2